Name: 2004/176/EC: Commission Decision of 20 January 2004 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 pursuant to Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2004) 64)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  production;  international trade;  deterioration of the environment;  chemistry
 Date Published: 2004-02-24

 Avis juridique important|32004D01762004/176/EC: Commission Decision of 20 January 2004 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 pursuant to Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2004) 64) Official Journal L 055 , 24/02/2004 P. 0057 - 0063Commission Decisionof 20 January 2004on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 pursuant to Regulation (EC) No 2037/2000 of the European Parliament and of the Council(notified under document number C(2004) 64)(Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)(2004/176/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer(1), and in particular to Article 7 thereof,Whereas:(1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto.(2) Article 4(2)(c) of Regulation (EC) No 2037/2000 sets out the total calculated level of methyl bromide which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2004, and in each 12-month period thereafter.(3) Article 4(3)(d) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2004.(4) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer(2) and has thereby received declarations on intended imports in 2004.(5) For hydrochlorofluorocarbons, the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision No 654/2002/EC of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 pursuant to Regulation (EC) No 2037/2000 of the European Parliament and of the Council(3).(6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2) of Regulation (EC) No 2037/2000,HAS ADOPTED THIS DECISION:Article 11. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2004 from sources outside the Community shall be 4860000,000 ozone depleting potential (ODP) kilograms.2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 54350000,000 ODP kilograms.3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 9621150,000 ODP kilograms.4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 550060,000 ODP kilograms.5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2004 from sources outside the Community shall be 4580980,000 ODP kilograms.6. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 2432423,841 ODP kilograms.7. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 114612,000 ODP kilograms.Article 21. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex I hereto.2. The allocation of import quotas for halons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex II hereto.3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex III hereto.4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex IV hereto.5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex V hereto.6. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex VI hereto.7. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex VII hereto.8. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2004 shall be as set out in Annex VIII hereto.Article 3This Decision is addressed to the following undertakings:AgroquÃ ­micos de Levante SA PolÃ ­gono Industrial CastillaCalle Vial n ° 5 S/NE - 46380 CHESTE ( Valencia )Alcobre SA C/LuÃ ­s I, Nave 6-BPolÃ ­gono Industrial VallecasE - 28031 MadridArch Chemicals NV Keetberglaan 1AHaven 1061B - 2070 ZwijndrechtAtofina SA Cours Michelet - La DÃ ©fense 10 F - 92091 Paris La DÃ ©fenseBetapur C/Pau ClarÃ ­s 196 E - 08037 BarcelonaCalorie SA 503 Rue HÃ ©lÃ ¨ne-BoucherZI BucBP 33 F - 78534 Buc CedexCleanaway Ltd Airborne Close Leigh-on-Sea Essex SS9 4EL United KingdomDuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht NederlandFenner-Dunlop BV Oliemolenstraat 2 9203 ZN Drachten NederlandGalex SA BP 128 F - 13321 Marseille Cedex 16Guido Tazzetti & Co. SpA Strada Settimo 266 I - 10156 TorinoHoneywell Fluorine Products Europe BV Kempenweg 90 Postbus 264 6000 AG Weert NederlandIneos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QF United KingdomMebrom NV Assenedestraat 4 B - 9940 Rieme ErtveldeRefrigerant Products Ltd N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United KingdomSigma Aldrich Chemie GmbH RiedstraÃ e 2 D - 89555 SteinheimSigma Aldrich Empresa Ltd The Old BrickyardNew RoadGillingham SP8 4XT United KingdomSolvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D - 30173 HannoverSolquimia Iberia, SL c/Duque de Alba 3, 1o E - 28012 MadridSynthesia EspaÃ ±ola SA c/Conde de Borrell 62 E - 08015 BarcelonaUniversal Chemistry & Technology SpA Viale A. Filippetti 20 I - 20122 MilanoAlbemarle Europe SPRL Parc scientifique EinsteinRue du Bosquet 9B - 1348 Louvain-la-NeuveAlfa Agricultural Supplies SA 15, Tim. Filimonos str. GR - 11521 AtenasAsahi Glass Europe BV World Trade CenterStrawinskylaan 15251077 XX Amsterdam NederlandAvantec SA Bld Henri-Cahn, BP 27 F - 94363 Bry-sur-Marne CedexBiochem Iberica QuÃ ­micos AgrÃ ­colas e Industriais, LDAEstrada M. 502 - Apartado 250AtalaiaP - 2870-901 MontijoCaraÃ ¯bes Froid SARL BP 6033 Ste ThÃ ©rÃ ¨se, Route du Lamentin F - 97219 Fort-de-France, MartiniqueDesautel SAS (F) Parc d'Entreprises, BP 9 F - 01121 Montluel ( Cedex )Eurobrom BV Postbus 158 2280 AD Rijswijk NederlandGalco SA Avenue Carton de Wiart 79 B - 1090 BruxellesGreat Lakes Chemical (Europe) Ltd Halebank, Widnes Cheshire WA8 8NS United KingdomHarp International Ltd Gellihirion Industrial EstateRhondda Cynon TaffPontypridd CF37 5SX United KingdomHUNC - Halon Users National Consortium PO Box 111 Petersfields Hants GU31 4PL United KingdomLaboratorios Miret SA (LAMIRSA) GÃ ©minis 4, Pol. Ind. Can Parellada E - 08228 Les Fonts de Terrassa ( Barcelona )Phosphoric Fertilizers Industry SA Thessaloniki Plant PO Box 10183 GR - 54110 ThessalonikiRhodia Organique Fine Ltd PO Box 46 - St Andrews Road Avonmouth Bristol BS11 9YF United KingdomSigma Aldrich Chimie SARL 80, rue de Luzais, L'Isle d'Abeau Chesnes F - 38297 St-Quentin-FallavierSJB Chemical Products BV Wellerondom 11 3230 AG Brielle NederlandSolvay Solexis SpA Viale Lombardia 20 I - 20021 Bollate ( MI )Syngenta Crop Protection Surrey Research Park Guildford Surrey GU2 7YH United KingdomSynthomer Ltd Templefields, Central Road Harlow Essex CM20 2BH United KingdomDone at Brussels, 20 January 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1804/2003 (OJ L 265, 16.10.2003, p. 1).(2) OJ C 162, 11.7.2003, p. 10.(3) OJ L 220, 15.8.2002, p. 59.ANNEX IGROUPS I AND IIImport quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2004.CompanyCleanaway Ltd (UK)Honeywell Fluorine Products (NL)Solvay Fluor und Derivate (DE)Syngenta Crop Protection (UK)ANNEX IIGROUP IIIImport quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for destruction during the period 1 January to 31 December 2004.CompanyCleanaway Ltd (UK)Desautel SAS (FR)HUNC - Halon Users National Consortium (UK)ANNEX IIIGROUP IVImport quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2004.CompanyCleanaway Ltd (UK)Fenner-Dunlop BV (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Phosphoric Fertilisers Industry (EL)Synthomer (UK)ANNEX IVGROUP VImport quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2004.CompanyArch Chemicals (BE)Atofina (FR)Cleanaway Ltd (UK)ANNEX VGROUP VIImport quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non-quarantine and pre-shipment uses, for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2004.CompanyAgroquimicos de Levante (ES)Albemarle Europe (BE)Alfa Agricultural Supplies (EL)Atofina (FR)Biochem Iberica (PT)Cleanaway Ltd (UK)Eurobrom BV (NL)Great Lakes Chemicals (UK)Mebrom NV (BE)Sigma Aldrich Chemie (DE)ANNEX VIGROUP VIIIImport quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Decision No 654/2002/EC for feedstock uses, process agents, for reclamation, for destruction and other applications allowed pursuant to Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2004.ProducerAtofina (FR)DuPont de Nemours (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Rhodia Organique (UK)Solvay Fluor und Derivate (DE)Solvay Solexis SpA (IT)ImporterAlcobre (ES)Asahi Glass (NL)Avantec SA (FR)Betapur (ES)Calorie SA (FR)CaraÃ ¯bes Froid SARL (FR)Galco SA (BE)Galex SA (FR)Guido Tazzetti (IT)HARP International (UK)Mebrom (BE)Refrigerant Products (UK)Sigma Aldrich Chimie (FR)Sigma Aldrich Company (UK)SJB Chemical Products (NL)Solquimia Iberia, SL (ES)Synthesia EspaÃ ±ola (ES)Universal Chemistry & Technology (IT)ANNEX VIIGROUP IXImport quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2004.CompanyEurobrom BV (NL)Laboratorios Miret SA (LAMIRSA) (ES)Sigma Aldrich Chemie (DE)ANNEX VIII(This Annex is not published because it contains confidential commercial information).